Citation Nr: 1019869	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
revocation of forfeiture of the right to VA benefits 
previously declared against the appellant.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The service person was a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States from November 1941 to October 1944.  He was 
listed as missing in action from February 1942 and, by 
subsequent finding, his date of death was determined to be in 
October 1944.  The appellant in this matter was previously 
married to the service person and herein seeks to reopen a 
prior, final declaration of her forfeiture of VA benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 determination of the 
VARO in Manila, the Republic of the Philippines, which denied 
the appellant's claim to reopen a December 1976 determination 
which found that the appellant had forfeited her rights to VA 
benefits under then applicable 38 U.S.C. § 3503(a) (now 38 
U.S.C.A. § 6103(a)).


FINDINGS OF FACT

1.  In a December 1976 forfeiture decision, the Veterans 
Benefits Administration, Compensation and Pension Service 
(VBA), declared the appellant to have forfeited all rights, 
claims, and benefits to which she might otherwise be entitled 
under laws administered by VA.

2.  VBA notified the appellant of the December 1976 
forfeiture decision and of her appellate rights with regard 
to that decision; she did not thereafter initiate an appeal 
of that decision within the time limits prescribed by law.  

3.  Since entry of the VBA decision in December 1976, the 
additional evidence received by VA is duplicative of 
previously submitted items or is cumulative or redundant of 
evidence previously considered and, by itself or when 
considered with previous evidence, does not relate to an 
unestablished fact to raise a reasonable possibility of 
substantiating the claim for revocation of forfeiture.   




CONCLUSIONS OF LAW

1.  The December 1976 decision, which determined that the 
appellant had forfeited the right to receipt of VA benefits, 
is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2009).  

2.  New and material evidence has not been received by VA to 
reopen the previously entered declaration of forfeiture.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify a claimant of the information and evidence needed 
to substantiate a claim and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  Implementing regulations were 
promulgated, which are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2009).

The notification obligation in this case was accomplished by 
way of the RO's letter to the appellant, dated in December 
2007.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  While 
the appellant was not provided notice regarding the 
assignment of disability ratings and effective dates, the 
Board finds that the appellant will not be prejudiced by this 
omission because the claim is being denied; thus, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  , the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the question presented as to the newness and 
materiality of the evidence presented to reopen the claim for 
revocation of a prior declaration of forfeiture.  

Claim to Reopen

Here, no claim for clear and unmistakable error in the prior 
determination is advanced by the appellant, nor has any such 
claim been adjudicated to date.  Rather, the appellant seeks 
to reopen VA's prior declaration of forfeiture through the 
submission of new and material evidence.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 3.104 (2009).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that, if new and 
material evidence is presented or secured with respect to a 
claim that has been finally disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  See 
Knightly v. Brown, 
6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case in this instance where the appellant filed a claim to 
reopen in October 2007, the definition of new and material 
evidence is as follows:  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  
For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under applicable law, whosoever knowingly makes a false or 
fraudulent affidavit, declaration, certificate or statement 
concerning any claim for benefits under any of the laws 
administered by the VA Secretary shall forfeit all rights, 
claims, and benefits under all laws administered by VA 
(except laws pertaining to insurances benefits).  See 38 
U.S.C.A. § 6103(a) (West 2002 & Supp. 2009) (formerly 38 
U.S.C. § 3503(a)).

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) 
observed that an original forfeiture action is an adversarial 
process initiated by VA and requires the application of the 
beyond-a- reasonable-doubt standard to declare a forfeiture.  
The Court further held that a declaration of forfeiture may 
be reopened upon the presentment of new and material 
evidence, or revised based on a finding of clear and 
unmistakable error in the original forfeiture decision.  

The record reflects that in December 1948 the appellant as an 
unremarried widow was awarded VA death compensation based on 
the service person's death whose death was due to service.  
Such payments were thereafter suspended pending the conduct 
of a field investigation, which was undertaken in August 1951 
with respect to the appellant's marital status, and, 
specifically, to determine whether she had remarried or was 
living in a marital relationship with another man so as to 
estop her from denying remarriage.  

VA's Solicitor in a December 1951 opinion determined that the 
appellant had not sustained her burden of proof to show that 
she remained the unremarried widow of the service person for 
gratuity payment purposes.  Accordingly, payments on her 
account were to be terminated pursuant to VA Regulation 
2586(B)(2).  The appellant was informed in writing of the 
termination of death compensation benefits in December 1951 
and in May 1952 of the termination of her National Service 
Life Insurance benefit as widow of the service person.  

The appellant thereafter applied for benefits under the 
provisions of Public Law 91-376, and she submitted statements 
of her own and others attesting to her separation from her 
cohabitant, EA, in May 1975.  A field investigation followed, 
and its findings led to entry of an Administrative Decision 
by the RO in September 1976, recommending that the 
appellant's statement, received in September 1975, as well as 
a joint affidavit of others and their depositions of November 
1975 and July 1976 be held to be material and false, and 
further that the matter be presented to the Director of the 
VA's Compensation and Pension Service for forfeiture 
consideration.  

The appellant was advised of that Administrative Decision by 
the RO's letter of September 1976, to which she responded by 
letter received by the RO on the first day of December 1976.  
In mid-December 1976, the appellant was informed by letter 
that the Director of the Compensation and Pension Service had 
determined that she had forfeited under the provisions of 
Section 3503(a), Title 38, United States Code, all rights, 
claims, and benefits under the laws administered by VA, given 
that she knowingly, intentionally, and deliberately made, 
presented, and/ or caused to be furnished to VA, materially 
false and fraudulent statements in her claim for death 
benefits.  Notice of her appellate rights was provided.  As 
no appeal of the forfeiture decision was initiated within the 
time limits prescribed by law, that action was rendered 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the finality of the VA's forfeiture declaration in 
December 1976, the question at this juncture is whether new 
and material evidence has been received to revoke the 
previously entered declaration of forfeiture.  This entails a 
review of the evidence received at the time of entry of the 
most recent final decision and thereafter.  

In addition to those items of evidence referenced above in 
the historical summary of VA's actions leading to a 
declaration of forfeiture in December 1976 were a variety of 
administrative documents relating to the appellant's pursuit 
of benefits under programs administered by VA, in addition to 
the appellant's own statements and the statements of others 
as to her entitlement to VA benefits, given that no 
remarriage occurred following the death of the service 
person.  Included among the statements received were those 
from Philippine civil authorities noting that the only 
documented ceremonial marriage involving the appellant was 
her marriage to the service person, with there being no 
remarriage shown on public records.  

Since entry of the December 1976 decision, the appellant has 
provided additional items of evidence, consisting, in part, 
of duplicate copies of the death certificate of the service 
person previously on file, as well as her certificate of 
marriage to the service person.  Also submitted were VA 
documents providing a synopsis of the military service 
rendered by the service person; a June 1970 affidavit from 
two persons with knowledge of the service person, his death, 
and that he was survived by the appellant who did not 
thereafter contract marriage with any person; a January 1993 
application by the appellant for Philippine Old Age Pension; 
a June 2007 certification from the Office of the Civil 
Registrar of the Philippine National Statistics Office 
indicating that the appellant did not appear in its National 
Indices of Marriages based on records from 1945 to 2007; and 
a June 2007 certification from the City Civil Registry 
Department of Calapan City, Philippines, that the appellant 
had not contracted marriage with any person since 1942.  In 
addition, the appellant submitted many additional written 
statements in which she pleads for reinstatement of her VA 
benefits based on the service rendered by her deceased 
husband.  

The Board notes that included in the appellant's statements 
is the contention that there are certain factual 
circumstances pursuant to which a surviving spouse's 
eligibility for some VA benefits may be reinstated upon 
evidence furnished that a remarriage has since been 
terminated.  See, e.g., 38 C.F.R. § 3.55(a)(5) (where on or 
after January 1, 1971 the fact that a surviving spouse has 
held himself or herself out as the common law spouse of 
another individual will not bar the eligibility for benefits 
on termination of the relationship, provided occurring in 
advance of November 1, 1990); however, a determination on 
whether the appellant would qualify for reinstatement of her 
status as a surviving spouse is unnecessary, given that the 
issue under review is not one of basic eligibility, but 
rather the attempt at reopening a prior forfeiture action.  
The present claim is limited to whether there is additional 
new evidence to reopen VBA's December 1976 declaration as to 
the appellant's forfeiture of benefits.  

Only after the appellant is successful in reopening that 
forfeiture declaration would consideration of eligibility and 
entitlement questions be appropriate.  The appellant also has 
not alleged any fraud committed by VA in its December 1976 
and, thus, as the Court has held, the newly submitted 
evidence is not "evidence exculpatory of the claimant's 
misdeeds or evidence showing VA fraud in the original 
decision."  See Trilles, 13 Vet. App. at 331.

Here, the dispositive question is whether new and material 
evidence has been received by VA since its December 1976 
declaration of forfeiture in which it was determined that the 
appellant made or procured false or fraudulent statements in 
order to reinstate VA benefits.  As such, that new and 
material evidence must relate to the unestablished fact that 
false or fraudulent statements were not made or procured and 
otherwise create a reasonable possibility of entitlement to 
revocation of the previous forfeiture declaration.  

That evidence received by VA since entry of the December 1976 
forfeiture which simply duplicates that which was on file in 
or prior to December 1976 cannot be considered "new."  
Moreover, the additional statements that the appellant has 
provided are generally cumulative of those advanced by her or 
on her behalf prior to entry of the December 1976 action.  
See Reid v. Derwinksi, 2 Vet. App. 312 (1992).  See also 
Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the 
presentation of new arguments based on evidence already of 
record as of the previous decision does not constitute new 
evidence).

Likewise, the VA documents relating to military service of 
the appellant's former husband, the 1970 affidavit from two 
individuals attesting to the absence of any remarriage of the 
appellant, the appellant's 1993 application for Philippine 
pension, and the 2007 certifications from Philippine civil 
authorities as to the absence of public records involving the 
appellant's remarriage, which were received subsequent to the 
VBA decision in December 1976 and were not previously 
submitted to agency decision-makers, are merely cumulative or 
redundant of the evidence on file in December 1976.  Such 
evidence, likewise, does not relate to an unestablished fact, 
so does not raise at least a reasonable possibility of 
substantiating the claim for revocation of the prior 
declaration of forfeiture.  For 


these reasons, the Board finds that new and material evidence 
has not been received, and the prior forfeiture declaration 
may not now be reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc).


ORDER

New and material evidence not having been received by VA, the 
appeal to reopen revocation of forfeiture of the right to VA 
benefits is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


